Case 18-40154-JMM         Doc 65     Filed 06/27/19 Entered 06/27/19 09:24:03                   Desc Main
                                     Document     Page 1 of 2


Kathleen A. McCallister
Chapter 13 Trustee
P.O. Box 1150
Meridian, ID 83680
(208) 922-5100 - Telephone
(208) 922-5599 - Facsimile
kam@kam13trustee.com

                          UNITED STATES BANKRUPTCY COURT
                                  DISTRICT OF IDAHO


IN RE:                                                    CHAPTER 13

Jennifer R. Bryant                                        CASE NO. 18-40154-JMM



   TRUSTEE’S OBJECTION TO DEBTOR’S VOLUNTARY MOTION TO DISMISS

        NOW COMES Kathleen A. McCallister, the standing Chapter 13 Trustee for the United

States Bankruptcy Court for the District of Idaho and objects to Debtor’s Voluntary Motion to

Dismiss. Debtor has a pre-petition personal injury claim that remains property of the bankruptcy

estate. It is in the best interest of the creditors that the case be converted to a chapter 7

proceeding. Additionally Debtor is not proceeding in good faith. Trustee will file a motion to

convert this case to a chapter 7 proceeding.


        DATED: June 27, 2019

                                                         /s/ Kathleen McCallister
                                                        Kathleen McCallister, Trustee
Case 18-40154-JMM       Doc 65    Filed 06/27/19 Entered 06/27/19 09:24:03         Desc Main
                                  Document     Page 2 of 2




                                CERTIFICATE OF SERVICE


        I HEREBY CERTIFY that on June 27, 2019, I filed the foregoing electronically
through the CM/ECF system, which caused the following parties or counsel to be served by
electronic means, as more fully reflected on the Notice of Electronic Filing:

Office of the U.S. Trustee
ustp.region18.bs.ecf@usdoj.gov

Alexandra O Caval
Attorney at Law
alex@cavallawoffice.com

      AND I FURTHER CERTIFY that on such date I served the foregoing on the following
non CM/ECF Registered Participants in the manner indicated:

       Via first class mail, postage prepaid addressed as follows:


Jennifer R. Bryant
776 Meadows Drive
Twin Falls, ID 83301


                                                     /s/ Kathleen McCallister
                                                    Kathleen McCallister
